                IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF PENNSYLVANIA
                            PITTSBURGH DIVISION


WENDELL H. STONE COMPANY, INC.
d/b/a STONE & COMPANY, individually and
on behalf of all others similarly situated,
                                                   Case No. 2:18-cv-01135-AJS
                      Plaintiff,

v.

PC SHIELD INC., an Oklahoma corporation,

                      Defendant.

     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT
       JUDGMENT, MOTION FOR CLASS CERTIFICATION, AND MOTION
             FOR LEAVE TO CONDUCT LIMITED DISCOVERY

       WHEREAS, an alleged class action is pending before this Court entitled Stone v. PC

Shield, Inc., Case No. 2:18-cv-01135-AJS; and

       WHEREAS, the Court has read and considered Plaintiff’s Motion for Default Judgment,

Motion for Class Certification, and Motion for Leave to Conduct Limited Discovery, the

Memoranda in Support, and the exhibits attached thereto (“Motion”). The Court, being fully

advised in the premises, finds good cause being shown,

IT IS HEREBY ORDERED, DECREED, AND ADJUDGED AS FOLLOWS:

       1.     Defendant PC Shield, Inc. (“Defendant” or “PC Shield”) was properly served on

September 22, 2018.

       2.     To date, Defendant has failed to appear and answer or otherwise respond to the

Complaint.

       3.     On October 20, 2018, the Clerk of Court properly entered default against

Defendant.



                                                                                               1
                                         Default Judgment

       4.      Absent an entry of default judgment, Plaintiff and the Class would suffer

substantial prejudice.

       5.      Given that Defendant failed to respond to Plaintiff’s complaint, there are no

meritorious defenses for this Court to consider.

       6.      Defendant was timely served, had ample opportunity to respond, and passed on

the opportunity to respond to the complaint. Thus, Defendant’s refusal to respond is the result of

culpable conduct.

       7.      The Court finds that it has subject matter jurisdiction over the action pursuant to

both 28 U.S.C. § 1331 as well as 28 U.S.C. § 1332(d)(1).

       8.      The Court finds that it has personal jurisdiction over the Defendant.

       9.      Plaintiff’s Complaint contains well-pleaded factual allegations that sufficiently

states a cause of action for violations for the Telephone Consumer Protection Act, as amended by

the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227, et seq. (“JFPA” or Act”), based on

Defendant’s pattern of sending unsolicited fax advertisements. Further, none of the exceptions to

the JFPA apply.

       10.     The Court finds the sum of damages to be reasonable, given that Plaintiff is

seeking the minimum statutory damages on behalf of himself and the Class. Accordingly, the

Court finds that Defendant shall be liable for $500 per fax for each fax advertisement sent to

Plaintiff and the class members. The total sum of damages shall be determined following a

period of limited discovery, as further explained below. Plaintiff is therefore ordered to file a

motion for judgment awarding damages within 150 days from the date of this Order.




                                                                                                     2
       11.     The Court also finds that Plaintiff is entitled to an injunction on behalf of itself

and the Class requiring Defendant to cease the transmission of all fax advertisements.

       12.     Based upon the foregoing reasons, the Court grants Plaintiff’s Motion for Default

Judgment.

                                           Class Certification

       13.     The Court finds as follows as to each of the requirements of Rule 23(a):

               a. The Class is so numerous that joinder of all members is impractical;

               b. There are questions of law and fact common to the Class and, thus, the

                   commonality requirement is met;

               c. Plaintiff’s claims are typical of the Class’s claims; and

               d. Both Plaintiff and its counsel have no interests adverse to the Class and are

                   adequate representatives.

       14.     The Court finds that Defendant has acted or refused to act on grounds generally

applicable to the Class so as to justify certification pursuant to Rule 23(b)(2).

       15.     The Court also finds that the requirements to certify the Class pursuant to Rule

23(b)(3) are satisfied as well because common questions of law and fact predominate, and the

class action mechanism is superior to all other available methods of adjudication.

       16.     Based upon the foregoing reasons, the Court grants Plaintiff’s motion for class

certification and finds that Plaintiff’s complaint satisfies the requirements of Rule 23 and

therefore certifies the following Class:

       All persons who (1) on or after four years prior to the filing of this action, (2) were
       sent, by Defendant or on Defendant’s behalf an unsolicited telephone facsimile
       message substantially similar to Exhibit A, (3) from whom Defendant claims it
       obtained prior express permission or invitation to send those faxes in the same
       manner as Defendant claims it obtained prior express consent to fax Plaintiff.




                                                                                                      3
       17.     The Court hereby appoints Patrick H. Peluso as class counsel and Plaintiff Stone

as the class representative.

                                         Further Matters

       18.     In order to establish the exact sum of damages to be awarded to the Class, the

Court grants Plaintiff’s motion for leave to conduct limited discovery.

       19.     Plaintiff may serve subpoenas upon the telephone service provider for the

facsimile number 405-759-7974.

       20.     Plaintiff may also serve written discovery requests upon Defendant PC Shield,

Inc.

       21.     Plaintiff is ordered to complete the aforementioned discovery within 120-days

from the date of this Order.

IT IS SO ORDERED.




                                                     Arthur J. Schwab
                                                     United States District Judge




                                                                                                  4
